     JUNE MONROE, State Bar No. 284763
 1   R. JASON READ, State Bar No. 117561
 2   RYNN & JANOWSKY, LLP
     2603 Main Street, Suite 1250
 3   Irvine, CA 92614
 4   Telephone: (949) 752-2911

 5   Attorneys for Intervening-Plaintiffs
     SUNTERRA PRODUCE TRADERS, INC.,
 6   1ST QUALITY PRODUCE, INC.,
 7   PETERSON FARMS FRESH, INC.,
     COASTAL PACIFIC SALES, LLC and
 8   FROERER FARMS, INC. d/b/a OWYHEE PRODUCE
 9
10                             UNITED STATES DISTRICT COURT

11                         EASTERN DISTRICT OF CALIFORNIA
12
     GREENGATE FRESH, LLLP,                      CASE NO: 2:18-cv-03161-JAM-EFB
13
                  Plaintiff,                      TENTH STIPULATION AND ORDER
14   vs.                                          TO EXTEND THE DEADLINE TO
15                                                FILE MOTION FOR RULING ON
     TRINITY FRESH PROCUREMENT, LLC,              OBJECTIONS TO CLAIMS AS SET
16   et al.                                       FORTH IN THE AMENDED
17                                                PRELIMINARY INJUNCTION
                  Defendants.                     ORDER, ESTABLISHING PACA
18                                                CLAIMS PROCEDURE, AND
                                                  ALLOWING EXPEDITED
19                                                DISCOVERY
20   SUNTERRA PRODUCE TRADERS, INC.,
     et al.
21
22                Intervening Plaintiffs,
     vs.
23
     TRINITY FRESH DISTRIBUTION, LLC, et
24   al.,
25
                  Defendants.
26
27     TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR   PAGE 1
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
 1
     FRESHPOINT DENVER, INC. and RUBY
 2   ROBINSON COMPANY, LLC,
 3                Consolidated Plaintiffs,
 4
     vs.
 5
     TRINITY FRESH DISTRIBUTION, LLC, et
 6   al.
 7
                  Consolidated Defendants.
 8
 9   PRODUCE PAY, INC.

10                Intervenor Plaintiff,
11   vs.
12
     TRINITY FRESH DISTRIBUTION, LLC,
13   TRINITY FRESH MANAGEMENT, LLC,
14   and TRINITY FRESH PROCUREMENT,
     LLC,
15
                  Intervenor Defendants.
16
17
     AND OTHER INTERVENING ACTIONS
18
19
           Before this Court is the Tenth Stipulation to Extend the Deadline to File Motion
20
     for Ruling on Objections to Claims as set forth in the Amended Preliminary Injunction
21
     Order, Establishing PACA Claims Procedure, and Allowing Expedited Discovery agreed
22
     to by and between Plaintiff GreenGate Fresh, LLLP, Intervening Plaintiffs Sunterra
23
     Produce Traders, Inc., 1st Quality Produce, Inc., Peterson Farms Fresh, Inc., Coastal
24
     Pacific Sales, LLC; Froerer Farms, Inc. d/b/a Owyhee Produce (the “Sunterra Group”),
25
     Nor-Cal Produce, Inc., Ben E. Keith Company, and Fresh Innovations California, LLC
26
27     TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR      PAGE 2
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
 1   (collectively “Intervening Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc.
 2   and Ruby Robinson Co., LLC (the “FreshPoint Group” with GreenGate and Sunterra
 3   Group, and Intervening Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay,
 4   Inc. (“Produce Pay”) (Plaintiffs and Produce Pay are the “Parties”), by and through their
 5   respective undersigned attorneys. In support thereof, the Parties state as follows:
 6          1.     Plaintiffs filed and served Proof of Claims asserting statutory trust
 7   beneficiary status arising under the Perishable Agricultural Commodities Act (“PACA”),
 8   7 U.S.C. § 499e(c)(2), against Trinity Fresh Procurement, LLC, Trinity Fresh
 9   Distribution, LLC, and Trinity Fresh Management, LLC (collectively “Trinity Fresh”),
10   as required by paragraphs 30, 32 and 33 the Amended Preliminary Injunction Order,
11   Establishing PACA Claims Procedure, and Allowing Expedited Discovery (“Claims
12   Order”) [Doc. No. 47], as amended by further Stipulations and Orders [Doc. Nos. 48,
13   93/94, 103/104, 116/118, 123/124, 125/126, 131/132, 134/135, 137/138 and 139/140].
14   [See, GreenGate Fresh, LLLP, Doc. No. 70; Sunterra Group, Doc. Nos. 61-65; Nor-Cal
15   Produce, Inc., Doc. No. 77; Ben E. Keith Company Doc. Nos. 72, 74; FreshPoint Group,
16   Doc. Nos. 66-67]
17          2.     Paul Abess was the sole shareholder of the Trinity Fresh entities. On April
18   15, 2019, he filed for bankruptcy protection under Chapter 7 of the United States
19   Bankruptcy Code, 11 U.S.C. § 101 et seq. [Doc. No. 60]. Pursuant to 11 U.S.C. § 362(a),
20   all prosecution or continuation of the instant action, consolidated action and intervening
21   actions has been stayed as to Mr. Abess [Doc. No. 60], and his discharge order was
22   entered on August 6, 2019. GreenGate Fresh, LLLP and FreshPoint Group have pending
23   adversary actions against Mr. Abess excepting to his discharge, and those plaintiffs who
24   originally included him as a defendant but did not file adversary complaints excepting to
25   his discharge have dismissed Mr. Abess from this action.
26
27     TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR           PAGE 3
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
 1          3.     Intervenor Produce Pay filed its Objection to Plaintiffs’ claims and to any
 2   late filed claims on May 13, 2019 [Doc. No. 82].
 3          4.     The Parties agreed that the deadline to respond to Produce Pay’s Objection
 4   should be extended to June 10, 2019, which was approved by the Court [Doc. No. 86].
 5          5.     Plaintiffs filed their respective Responses to the Objections. [GreenGate
 6   Fresh, LLLP, Doc. No. 101; Sunterra Group, Doc. No. 100; Nor-Cal Produce, Inc., Doc.
 7   No. 84; Ben E. Keith Company Doc. No. 99; FreshPoint Group, Doc. No. 98]
 8          6.     As a consequence of the Court appointed Receiver’s death, certain plaintiffs
 9   filed the Joint Motion for Court Orders (1) Terminating the Receivership; (2) Enforcing
10   the Liability Bond of Receiver; (3) Appointing a Referee to Complete Auction of
11   Vehicles (“Receivership Termination Motion”) [Doc Nos. 87-91]. The Receivership
12   Termination Motion, prompted the Parties to stipulate to extend other deadlines in the
13   Claims Order [Doc. 93], which was approved by the Court [Doc. No. 94].
14          7.     By Stipulation [Doc No. 102], the Parties sought an extension of time in
15   which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims. The
16   Court granted the Stipulation by extending the deadline through July 10, 2019 [Doc.
17   No.103].
18          8.     On or about July 10, 2019, Fresh Innovations California, LLC filed a late
19   Complaint in Intervention and Proof of Claim [Doc. No. 107], alleging good cause for the
20   belated intervention. On August 14, 2019, Fresh Innovations California, LLC filed a
21   response to the Produce Pay objections [Doc. No. 117].
22          9.     Paragraph 39 of the Claims Order required that potential PACA Trust
23   Beneficiaries and the objecting party exercise best efforts to resolve any objections.
24          10.    Under paragraph 7 of the Second Stipulation and Order to Extend the
25   Deadline to file Motion for Ruling on Objections to Claims as set forth in the Amended
26   Preliminary Injunction Order, Establishing PACA Claims Procedure, and Allowing
27     TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR            PAGE 4
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
 1   Expedited Discovery [Doc. No. 104], the parties agreed to provide the Court with a status
 2   report on their efforts. The joint status report was filed on July 31, 2019 [Doc. No. 114].
 3          11.    By Stipulation [Doc Nos. 116, 123, 125, 131, 134, 137, and 139], the
 4   Parties sought further extensions of time in which to file a motion for a ruling on Produce
 5   Pay’s Objections to Plaintiffs’ claims and subsequent Claims Order deadlines. The Court
 6   granted the Stipulation by extending the relevant deadlines [Doc. Nos. 118, 124, 126,
 7   132, 135, 138, and 140].
 8          12.    The Parties continue to meet and confer in an attempt to resolve Produce
 9   Pay’s Objections to Plaintiffs’ claims [Doc. No. 82] and Plaintiffs’ objections to Produce
10   Pay’s intervening complaint [Doc. No. 76]. Produce Pay anticipates producing additional
11   documents to Plaintiffs on December 20, 2019. Plaintiffs need additional time to review
12   and analyze such documentation and work toward a global resolution.
13          13.    Thereafter, Plaintiffs anticipate submitting a stipulation and proposed order
14   to validate PACA claims, approve a PACA Trust Chart with pro-rata distribution
15   percentages and interim distribution amounts. Plaintiffs further anticipate subsequent
16   distributions because resolution of the Produce Pay Objections to PACA Claims will
17   allow for final collection of Trinity Fresh accounts receivables.
18          14.    Having reviewed the procedural posture of this case, and the steps needed
19   to proceed with the PACA Claims Procedure set out in the Claims Order, and in light of
20   the time required to resolve Objections, the Parties agree that an extension of the deadline
21   to file motion for a ruling on the Objections is necessary for the orderly administration of
22   claims and assets in this matter. The below chart sets forth the current deadline, agreed
23   new deadline, and unchanged deadlines for certain events set out in the Claims Order.
24   ///
25   ///
26   ///
27     TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR           PAGE 5
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
 1
 2                                          Current Deadline as
                Deadline Event                                        New Deadline
                                            Set by Doc. No. 140
 3
       Deadline to File Motion for            December 20, 2019         January 3, 2020
 4
       Ruling on Objections
 5     Deadline to File and Serve PACA            January 6, 2020      January 17, 2020
       Trust Chart and Notice of First
 6
       Interim Distribution
 7     Deadline to File Objections to            January 16, 2020      January 27, 2020
       PACA Trust Chart and First
 8     Interim Distribution
 9     Deadline to File Motion to                January 27, 2020      February 6, 2020
10     Resolve Objections to PACA
       Trust Chart and to Approve
11     First Interim Distribution
12     Anticipated Interim Distribution          February 6, 2020    February 18, 2020
       Deadline
13
14
          IT IS SO ORDERED.
15
16
17   Dated: 12/20/19                    /s/ John A. Mendez____________
18                ________________________________
                                        JOHN A. MENDEZ
19                                      U.S. DISTRICT COURT JUDGE
20
21                     [SIGNATURE CONTINUED ON NEXT PAGE]
22
23
24
25
26
27    TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR      PAGE 6
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
 1   Respectfully submitted on December 20, 2019.
 2
 3   STIPULATED AND AGREED BY:
 4
 5                                                  RYNN & JANOWSKY, LLP
 6   DATED: December 20, 2019                       /s/ June Monroe
 7                                                  June Monroe
                                                    RYNN & JANOWSKY, LLP
 8                                                  2603 Main Street, Suite 1250
                                                    Irvine, CA 92614
 9
                                                    Tel. 949.752.2911
10                                                  Fax.949.752.0953

11                                                  Attorneys for Intervening Plaintiffs
12                                                  Sunterra Produce Traders, Inc., et al.

13
                                                    MEUERS LAW FIRM, P.L.
14
15   DATED: December 20, 2019                       /s/ Lawrence H. Meuers
                                                    Lawrence H. Meuers
16                                                  Meuers Law Firm, P.L.
17                                                  5395 Park Central Court
                                                    Naples, FL 34109
18                                                  Tel: 239.513.9191
                                                    Fax: 239.513.9677
19
20                                                  Attorneys for Plaintiff Greengate Fresh,
                                                    LLLP
21
22
                                                    McCARRON & DIESS
23
     DATED: December 20, 2019                       /s/ Kate Ellis
24                                                  Kate Ellis
25                                                  McCARRON & DIESS
                                                    4530 Wisconsin Avenue N.W., Suite 301
26                                                  Washington, DC 20016
27    TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR          PAGE 7
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                                  Tel. 202.364.0400
 1                                                Fax 202.364-2731
 2                                                kellis@mccarronlaw.com
                                                  Pro Hac Vice
 3
 4                                                Attorneys for Consolidated Plaintiffs
                                                  FreshPoint Denver, Inc. et al.
 5
 6                                                BAKER MANOCK & JENSEN PC
 7
     DATED: December 20, 2019                     /s/ Michael James Fletcher
 8                                                Michael James Fletcher
 9                                                Baker Manock & Jensen PC
                                                  5260 North Palm Ave.
10                                                Suite 421
                                                  Fresno, CA 93704
11                                                559.432.5400
12                                                559.432.5620 (fax)
                                                  mfletcher@bakermanock.com
13
14                                                Attorneys for Intervenor Ben E. Keith
                                                  Company
15
16                                                RUBIN AND RUDMAN LLP
17
     DATED: December 20, 2019                     /s/ George R. Pitts
18                                                George R. Pitts
                                                  Rubin and Rudman LLP
19
                                                  800 Connecticut Avenue, NW
20                                                Suite 400
                                                  Washington, DC 20006
21                                                Tel. 240.356.1566
22                                                gpitts@rubinrudman.com

23                                                Attorneys for Intervenor Nor-Cal
                                                  Produce, Inc.
24
25
26
27    TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR       PAGE 8
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                                  WALLACE JORDAN RATLIFF
 1                                                & BRANDT LLC
 2
 3   DATED: December 20, 2019                     /s/ Jason R. Klinowski
 4                                                WALLACE JORDAN RATLIFF
                                                  & BRANDT LLC
 5                                                800 Shades Creek Parkway, Suite 400
                                                  Birmingham, Alabama 35209
 6                                                205.847.0371
 7                                                jklinowski@wallacejordan.com
                                                  Pro Hac Vice
 8
 9                                                Attorneys for Intervenor Produce Pay,
                                                  Inc.
10
                                                  NEUMILLER & BEARDSLEE
11
12
     DATED: December 20, 2019                     /s/ Ricardo Z. Aranda
13                                                NEUMILLER & BEARDSLEE
14                                                3121 W. March Lane, Suite 100
                                                  Stockton, CA 95219
15                                                Tel. 209-948-8200
                                                  raranda@neumiller.com
16
17                                                Attorneys for Intervenor Fresh
                                                  Innovations California, LLC
18
19
20
21
22
23
24
25
26
27    TENTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR        PAGE 9
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
